Citation Nr: 0318497	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disorder manifested by bradycardia, 
orthostatic hypotension, or syncope; mitral valve prolapse 
syndrome and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to February 
1996.
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
veteran's claim for service connection for cardiovascular 
disease.

During the pendency of the appeal, the veteran's claims file 
was moved to the Nashville, Tennessee RO, due to a change of 
address.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
currently has bradycardia without functional limitation; 
there is no competent evidence of a current diagnosis of 
underlying cardiovascular disease manifested by bradycardia, 
syncope, or orthostatic hypotension, nor is there any 
competent evidence of a current diagnosis of mitral valve 
prolapse syndrome or hypertension.


CONCLUSION OF LAW

Service connection for cardiovascular disease manifested by 
bradycardia, syncope, or orthostatic hypotension; mitral 
valve prolapse syndrome, and hypertension
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1997 rating decision on appeal, 
the February 1998 statement of the case (SOC), the December 
2002 rating decision, the December 2002 supplemental 
statement of the case (SSOC), and letters sent to the veteran 
by the RO, adequately informed her of the information and 
evidence needed to substantiate her claims and complied with 
VA's notification requirements.  The rating decision on 
appeal and SOC set forth the laws and regulations pertaining 
to the merits of the veteran's service connection claim.  In 
a June 2002 VCAA letter and in the December 2002 SSOC, the RO 
informed the veteran of the types of evidence that would 
establish entitlement to the benefit sought, and that VA 
would assist the veteran in obtaining government or private 
medical or employment records, provided that the veteran 
sufficiently identified the records sought and submitted 
releases as necessary.  Thus, the Board finds that she was 
notified and aware of the evidence needed to substantiate her 
claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  A June 2001 Report of Contact provides that the 
veteran cancelled her request for a Travel board hearing and 
requested that her case be sent to the Board.  In addition, 
as noted above, the RO contacted the veteran by letter in 
June 2000 and asked her to identify all medical providers who 
treated her for the claimed disability after her discharge 
from military service.  The veteran did not respond.  

As to any duty to provide an examination and/or obtain an 
opinion addressing the question of whether a chronic 
cardiovascular disorder began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
section 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 
45,631 (codified as amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, the veteran was provided a VA 
examination in August 1997 that included an EKG and chest x-
ray.  The veteran has submitted no post-service treatment 
records indicating any current cardiovascular disorder.  
Under these circumstances, there is no duty to provide an 
additional examination or opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, No. 02-7404 (Fed. 
Cir. April 29, 2003).  

Factual Background

The veteran contends that she now has a chronic 
cardiovascular disorder that began in service and that 
manifests itself as bradycardia, dizziness, lightheadedness 
and fainting spells.  The veteran's husband submitted a 
statement in November 1997 that he had observed her symptoms, 
including fainting, falling and dizzy spells, during their 
military service and after the veteran's separation.  She 
states that she has no post-service medical records because 
she does not have health insurance.  

The veteran's service medical records indicate that in 
February 1994 she had a syncope episode.  Later that month, 
she complained of dizziness and lightheadedness and noted 
that she had been diagnosed as having pre-syncope earlier in 
service.  Her blood pressure was 116/66 with pulse of 58 
lying down, and 110/60 with pulse of 64 standing.  In March 
1994, she complained of a history of passing out, seeing 
spots, and dizziness.  Her blood pressure was 125/63, with 
pulse of 48.  She was assessed with orthostatic symptoms by 
history.  In April 1994 she underwent a 2-D echocardiogram 
due to recurrent syncope with bradycardia.  Her rhythm was 
sinus, pulse was 40.3 and the impression was essentially 
normal 2-D echo Doppler examination.  Bradycardia with 
orthostatic symptoms, improved, were assessed in May 1994 and 
she was taken off profile.  It was noted that her pulse was 
in the 20's during sleep.  In July 1994, the veteran 
complained of dizziness and lightheadedness for one hour.  
Her blood pressure was 120/80 with pulse of 44 lying down, 
and 118/74, with pulse of 52 standing.  She was assessed with 
a pre-syncopal episode - isolated, secondary to bradycardia.  

The veteran sought treatment in October 1994 after she passed 
out in formation.  A history of pre-syncope was noted.  
History was negative for chest pain or shortness of breath.  
Her blood pressure was 118/76 with pulse of 48 lying down, 
and 106/78 with pulse of 56 standing.  It was noted that her 
pulse was in the 20s during sleep.  The assessment was sinus 
bradycardia, occasionally symptomatic.  A consultation 
request sheet notes bradycardia, pulse in the 20's.  

In late October 1994, the veteran was air evacuated for 
evaluation of bradycardia and syncope.  It was noted that by 
report the veteran had a heart rate down in the 20's and had 
experienced syncope episodes that did not correspond to 
bradycardia.  During the current hospitalization, she was 
tilt positive and she was felt to have a mid-systolic click 
suggestive of mitral valve prolapse.  On the treadmill, the 
veteran was asymptomatic, with no EKG changes and normal 
chronotropic and blood pressure response to exercise.  A 24-
hour Holter examination showed normal sinus rhythm and the 
resulting impression was normal.  The discharge diagnosis was 
orthostatic hypotension, asymptomatic bradycardia and mitral 
valve prolapse syndrome.  

The report of an August 1997 VA examination indicates that 
the veteran complained of continuing low pulse, dizziness 
when turning her head quickly, and one episode of fainting in 
the prior two years which had occurred when she was being too 
strenuous.  On examination, the veteran's blood pressure was 
126/74 sitting, 120/71 standing and 120/65 lying down.  Her 
heart rate was 60 beats per minute, and was described as 
strong and regular.  She had regular sinus rhythm, and no 
murmurs, gallops or rubs.  All peripheral vessels were 2+ and 
equal bilaterally.  There were no varicose veins and no 
shortness of breath.  An EKG was performed which showed a 
sinus bradycardia of 50 beats percent minute, otherwise 
normal EKG.  Chest x-ray showed normal size of the heart and 
no evidence of congestive heart failure.  The diagnosis was 
bradycardia, non-disabling.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, service connection may also be granted for certain 
chronic diseases, such as arteriosclerosis, endocarditis 
(covering all forms of valvular heart disease) 
cardiovascular-renal disease (including hypertension) and 
myocarditis, that are manifest to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For VA purposes, hypertension is defined as diastolic 
blood pressure that is predominantly 90 mm or greater, which 
is confirmed by readings taken two or more times on at least 
three different days. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for cardiovascular 
disease manifested by bradycardia, syncope, or orthostatic 
hypotension; mitral valve prolapse syndrome, and 
hypertension.  

In so finding, the Board recognizes that the veteran's 
service medical records do include several pertinent 
findings: bradycardia, syncope, mitral valve prolapse 
syndrome, and orthostatic hypotension.  However, there are no 
post-service medical records showing any corresponding 
findings or diagnoses within the one-year presumptive period, 
or indeed at any time after separation.  In fact, the report 
of the sole post-service medical examination, conducted in 
August 1997, is negative for evidence of hypertension for VA 
purposes; heart murmurs, gallops or rubs; irregular sinus 
rhythm; or x-ray evidence of enlarged heart or congestive 
heart failure.  The assessment was negative for syncope, 
mitral valve prolapse syndrome, and orthostatic hypotension.

The sole relevant finding in the August 1997 VA examination 
report was bradycardia.  Bradycardia is defined as slowness 
of the heartbeat, as evidenced by slowing of the pulse rate 
to less than 60.  Dorland's Illustrated Medical Dictionary 
223 (28th Ed. 1994).  (This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  Use in this manner does not conflict with 
the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).)  

The finding of bradycardia does not warrant service 
connection.  A finding of bradycardia by EKG is a test result 
and is not, in and of itself, a disability.  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In this case, there is no evidence of record to 
suggest that the veteran's bradycardia causes her any 
impairment of earning capacity.  Indeed, in the August 1997 
VA examination report, the veteran's bradycardia was 
described as non-disabling and the remainder of her EKG 
results were normal.  Antecedent medical records indicate 
that the veteran's bradycardia was asymptomatic. 

The Board also finds it significant that the August 1997 VA 
examination report fails to identify any chronic 
cardiovascular disorder that causes the veteran's 
bradycardia.  Thus, service connection for cardiovascular 
disease manifested by bradycardia, syncope, or orthostatic 
hypotension; mitral valve prolapse syndrome or hypertension 
is not warranted.

The Board acknowledges the opinions by the veteran and her 
husband that she has a chronic cardiovascular disorder, to 
include or manifested by bradycardia.  Nevertheless, as 
laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or diagnosis.  Espiritu, supra.  As a result, their 
contentions do not constitute competent medical evidence of a 
current chronic cardiovascular disorder.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for cardiovascular disease 
manifested by bradycardia, syncope, or orthostatic 
hypotension; mitral valve prolapse syndrome and hypertension 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

